COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Diawannah Corteasher Thomas v. The State of Texas

Appellate case numbers: 01-21-00523-CR, 01-21-00524-CR

Trial court case numbers: 1661383, 1661384

Trial court:              208th District Court of Harris County

       On May 3, 2022, appellant, Diawannah Corteasher Thomas, filed a second motion for
extension of time to file her appellate briefs in each of the above-referenced appeals. Appellant’s
motions are granted. Appellant’s brief in each of the above-referenced cases is due June 1,
2022. No further extensions will be granted.
        When an appellant in a criminal case fails to file a brief, Texas Rule of Appellate
Procedure 38.8(b) requires the appellate court to issue an order directing the trial court to hold a
hearing and make certain findings. TEX. R. APP. P. 38.8(b)(2)-(3). If the trial court finds that
appellant no longer desires to prosecute the appeal, or that appellant is not indigent but has not
made the necessary arrangements for filing a brief, the Court may consider the appeal without
briefs. Id. at 38.8(b)(4). Accordingly, if appellant’s briefs are not filed by June 1, 2022, the
cases will be abated and remanded for a hearing to determine (a) whether appellant desires to
prosecute her appeals; (b) whether appellant is indigent; (c) if not indigent, whether appellant or
appellant’s counsel has abandoned the appeals; (d) the reason for appellant’s failure to file briefs
in the appeals; and (e) if the appellant desires to continue the appeals, a date certain when
appellant’s briefs will be filed.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                            Acting individually


Date: May 10, 2022